Citation Nr: 1035379	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty in the United States Army 
from August 1979 to August 1983.  The appellant had subsequent 
service in the Army National Guard from August 1983 through April 
2004.  The appellant served on active duty in Iraq during 
Operations Enduring Freedom/Noble Eagle from March 2003 to March 
2004; the appellant is also the recipient of the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.  The 
appellant submitted a Notice of Disagreement (NOD) with this 
decision in December 2007 and timely perfected his appeal in June 
2008.

The Board notes that on his June 2008 Substantive Appeal, the 
appellant indicated that he wished to have a Board hearing.  In 
subsequent December 2008 correspondence, the appellant clarified 
that he wished to have a Decision Review Officer (DRO) hearing, 
and not a Board hearing.  See Appellant's Statement, December 17, 
2008.  The appellant's DRO hearing was scheduled for February 
2009; however, prior to the hearing the appellant cancelled his 
request.  As such, the Board observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claims.  
Accordingly, the Board finds that the appellant has declined the 
option of testifying at a personal hearing.

Without a waiver of initial RO consideration, the Veteran 
submitted evidence directly to the Board (received in September 
2010).  Nevertheless, the Board finds that this evidence is, in 
all material respects, duplicative of evidence previously 
submitted to and considered by the RO.  See 38 C.F.R. § 
20.1304(c) (2009).  Accordingly, the Board proceeds with its 
review of the appeal.



Issues not in Appellate Status

The Board notes that in January 2008, the appellant filed new 
claims of entitlement to service connection for diabetes 
mellitus, Type II, and posttraumatic stress disorder (PTSD).  A 
July 2008 rating decision denied these claims and the appellant 
submitted a NOD with this decision in January 2009.  The RO 
issued the appellant a Statement of the Case in August 2009, but 
the appellant failed to perfect his appeal with regard to these 
issues.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal after 
a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from a low back disability that 
is the result of a disease or injury in service, nor may it be 
presumed to be so.

2.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from hypertension that is the 
result of a disease or injury in service, nor did it manifest 
within the first post-service year.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  Hypertension was not incurred in or aggravated by active duty 
service and may not be presumed to be.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  Prior 
to initial adjudication of the appellant's claims, a letter dated 
in March 2007 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  

The March 2007 notice letter also informed the appellant of how 
VA determines the appropriate disability rating or effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.  
The Board is aware that despite efforts made by the RO, a 
complete set of the appellant's service treatment records have 
not been associated with the appellant's claims file.  Following 
multiple attempts to obtain these records, in July 2007, the 
Puerto Rican National Guard responded that it did not have any 
records pertaining to the appellant's service.  In August 2007, 
the RO informed the appellant of this fact and requested any 
service treatment records he had in his possession.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes that examinations are not needed in this case 
because the only evidence indicating the appellant "suffered an 
event, injury or disease in service" consists of his own lay 
statements.  Such evidence is insufficient to trigger VA's duty 
to provide an examination.  The Court has held, in circumstances 
similar to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus opinion.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because there 
was no reasonable possibility that such an opinion could 
substantiate the appellant's claim because there was no evidence, 
other than his own lay assertion, that " 'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  See also Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-
57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is not in 
conflict with § 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability and 
his military service").  There is no reasonable possibility that 
medical opinions would aid in substantiating the appellant's 
claims since they could not provide evidence of past events.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).
In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative 
and declined the option to testify at a person hearing before a 
Veterans Law Judge.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  The Merits of the Claims

The appellant contends that he currently suffers from a low back 
disability and hypertension as a result of his time in active 
duty service.

A.  Relevant Law and Regulations

Service connection - generally

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

For certain chronic disorders, to include arthritis and 
hypertension, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Combat

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).

Hypertension

As noted above, certain diseases are chronic per se, including 
hypertension, and therefore will be presumed to have been 
incurred in service if manifested to a compensable degree of at 
least 10 percent disabling within one year of discharge from 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The minimum compensable (10 percent) disability rating for 
hypertension requires a diastolic pressure of predominantly 100 
or more or a systolic pressure of predominantly 160 or more; or 
if a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication for 
control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

Hypertension is defined as having a diastolic blood pressure that 
is predominantly 90 millimeters (mm) or greater, and isolated 
systolic hypertension is defined as having a systolic blood 
pressure that is predominantly 160 mm or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2009).

B.  Analysis

Initial matter - missing service records

As has been explained above, the appellant's service treatment 
records were not located by the Puerto Rican National Guard.  The 
Court has held that in cases where records once in the hands of 
the government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the appellant's claims has been 
undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while in 
Government control which would have required VA to disprove a 
claimant's allegation of injury or disease in service in these 
particular cases].

Discussion

The appellant seeks service connection for a low back disability 
and for hypertension, which he contends were incurred during his 
military service.  See Appellant's NOD, December 14, 2007 and 
Appellant's VA Form 9, June 10, 2008.

As was detailed above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; (2) 
evidence of in-service incurrence of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See Hickson, 
supra.

With respect to Hickson element (1), current disability, X-ray 
reports dated October 2006 documented "straightening of the 
lordosis, mild diffuse spondylosis and periarticular sclerosis at 
the facet joints diffusely."  Similarly, a Computed Axial 
Tomography Scan (CT scan) dated February 2007 revealed 
"intervertebral concentric disc bulges abutting ventral surface 
of the thecal sac at L4-5 and L5-S1."  In June 2006, the 
appellant was diagnosed with essential hypertension.  
Accordingly, Hickson element (1) is satisfied for both claims.

As to Hickson element (2), in-service disease or injury, the 
Board will separately address disease and injury.

Concerning disease, as noted above the appellant's service 
treatment records are incomplete.  However, the records that have 
been associated with the claims file, to include his March 2004 
post-deployment questionnaire, do not indicate that the appellant 
had arthritis or any degenerative changes of his back or 
hypertension during military service, or within the one year 
presumptive period under 38 C.F.R. § 3.309(a).  Essential 
hypertension was not diagnosed until June 2006 and minor 
degenerative changes of the appellant's lumbar spine were not 
diagnosed until October 2006, both more than two years after the 
appellant's military discharge.  See VA Treatment Records, June 
22, 2006 and October 31, 2006.
As to in-service injury, the appellant has not indicated that he 
suffered from a specific trauma that caused either his low back 
pain or his hypertension.  In fact, the only evidence in the 
service treatment records associated with the claims file that 
indicated the appellant suffered from low back pain was in March 
2004 on his post-deployment questionnaire.  At that time, he only 
indicated that he suffered from muscle aches.  See Post-
Deployment Questionnaire, March 16, 2004.

Although acknowledging that the appellant is competent to report 
on what occurred in service, see Barr v. Nicholson, 21 Vet. App. 
303 (2007), and the fact that the appellant participated in 
combat, the Board finds that his recent statements that his time 
in service caused his low back disability and hypertension are 
lacking in credibility probative value in light of the entire 
record.  The record shows no back problems or indicates treatment 
for hypertension, nor does the appellant contend that a specific 
disease or injury caused these disabilities.

Accordingly, the appellant's recent statements concerning service 
being the cause of his current disabilities are at odds with the 
remainder of the record.  The appellant's statements are lacking 
credibility and probative value.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the evidence].

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claims as to the 
matter of the incurrence of in-service disease or injury.  
Hickson element (2) is not satisfied, and the claims fail on that 
basis alone.

In the absence of any in-service disease or injury, it follows 
that Hickson element (3), medical nexus, is necessarily lacking 
also.  Indeed, the evidence of record does not include any 
medical statement attempting to link the appellant's currently 
diagnosed back disability and essential hypertension to his 
military service.

To the extent that the appellant contends that a medical 
relationship exists between his back disability and hypertension 
and military service, any such statements offered in support of 
the claims does not constitute competent medical evidence and 
cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2009) [competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and continuity 
of symptomatology.  However, as noted above, the medical evidence 
indicates that the appellant's back disability had its onset in 
2006, approximately two years after he left military service.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider a veteran's entire medical 
history, including a period of absence of complaint with respect 
to the condition he now raised]; see also Voerth v. West, 13 Vet. 
App. 117, 120-21 (1999) [there must be medical evidence on file 
demonstrating a relationship between a veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a layperson's observation is 
competent].  Such evidence is lacking in this case.  Continuity 
of symptomatology after service has therefore not been 
demonstrated.

Hickson element (3), medical nexus, has also not been satisfied, 
and the claims fail on that basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for a 
back disability and hypertension, as Hickson elements (2) and (3) 
have not been met.  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


